EXHIBIT 10.8

 

EL CAPITAN PRECIOUS METALS, INC.

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

 

THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made and entered into
as of October 17, 2014 by and between El Capitan Precious Metals, Inc., a Nevada
corporation (the “Company”), and Connelly Land LLC (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Purchaser wishes to purchase from the Company and the Company
wishes to sell to the Purchaser, upon the terms and subject to the conditions of
this Agreement, a secured promissory note of the Company with a stated principal
amount of Five Hundred Thousand Dollars ($500,000.00) and a common stock
purchase warrant to purchase 735,294 shares (subject to adjustment) of common
stock of the Company; and

 

WHEREAS, in order to secure the payment of such note and the Company’s
obligations thereunder and under this Agreement, the Company has agreed to grant
a first priority security interest in favor of the Purchaser in certain of the
Company’s assets.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.     Agreement to Purchase and Sell the Note and Warrant. Upon the terms and
subject to the conditions of this Agreement, the Company agrees to issue and
sell to the Purchaser, and the Purchaser agrees to purchase from the Company a
secured promissory note with a stated principal amount of $500,000.00 in the
form attached hereto as Exhibit A (as may be amended or modified from time to
time, the “Note”), and a common stock purchase warrant to purchase 735,294
shares (subject to adjustment) of common stock of the Company in the form
attached hereto as Exhibit B (as may be amended or modified from time to time,
the “Warrant”). The Note and the Warrant are collectively referred to herein as
the “Securities.”

 

2.      Security Interest. To secure the payment of the Note, promptly when due,
and the Company’s obligations under this Agreement and the other Loan Documents
(as defined in Section 3 hereof), the Company agrees to grant to the Purchaser a
first priority security interest in and lien on the Collateral, pursuant to a
security agreement in substantially the form attached as Exhibit C (the
“Security Agreement”). “Collateral” shall mean all right title and interest of
the Company in and to the net proceeds received by the Company from its sale of
tailings separated from iron ore recovered by the Company at the property
located near Capitan, New Mexico in which El Capitan, Ltd., an Arizona
corporation wholly-owned by the Company, holds an interest, together with all
substitutions and replacements for and products and proceeds of any of the
foregoing property.

 



1

 

 

3.      Closing; Deliveries; Payment. The closing of the purchase and sale of
the Securities under this Agreement (the “Closing”) shall take place on the date
hereof (the “Closing Date”) at the Company’s headquarters located at 8390 Via de
Ventura, Suite F-110, #215, Scottsdale, Arizona. This Agreement, the Note, the
Warrant, the Security Agreement and all other agreements, certificates,
documents and instruments furnished in connection herewith or therewith at the
Closing (the “Loan Documents”) shall be deemed to be delivered simultaneously on
the Closing Date and may be delivered by means of an exchange of executed
documents by facsimile or as an attachment in “pdf” or similar format to an
electronic mail message with original manually executed documents to follow by
mail or courier service.

 

3.1   At the Closing, subject to the terms and conditions hereof, the Company
shall deliver to the Purchaser the following:

 

(a)   a duly executed counterpart to this Agreement;

 

(b)   a duly executed Note registered in the name of the Purchaser;

 

(c)   a duly executed Warrant registered in the name of the Purchaser;

 

(d)   a duly executed counterpart to the Security Agreement; and

 

(e)   evidence of filing of UCC financing statements in the State of Nevada with
respect to the Collateral.

 

3.2      At or prior to the Closing, subject to the terms and conditions hereof,
the Purchaser shall deliver to the Company the following:

 

(a)   a wire transfer in the amount of $500,000.00 for the purchase price of the
Securities (the “Purchase Price”) to an account designated in writing by the
Company;

 

(b)   a duly executed counterpart to this Agreement; and

 

(c)   a duly executed counterpart to the Security Agreement.

 

4.     Use of Proceeds. The Company will use the proceeds of the sale of the
Securities for working capital and general corporate purposes.

 

5.     Representations and Warranties. The Company hereby represents and
warrants to the Purchaser that the statements contained in this Section 5 are
true and correct.

 

5.1   Organization, Good Standing and Qualification.

 

(a)   The Company is duly organized, validly existing and in good standing under
the laws of the State of Nevada. The Company has all requisite corporate power
and authority to own and operate its properties and assets and to carry on its
business as currently conducted. The Company has all requisite corporate power
and authority to execute and deliver the Loan Documents to which it is a party,
to issue and sell the Securities and the shares of common stock issuable upon
the exercise of the Warrant (the “Warrant Shares”) and to carry out the
provisions of this Agreement and the other Loan Documents.

 



2

 

 

(b)   The Company is not in violation or default of any term of its certificate
of incorporation, bylaws or other organizational documents (“Organization
Documents”). The execution, delivery, and performance of this Agreement and the
other Loan Documents by the Company, and the sale, issuance and delivery of the
Securities pursuant hereto and the issuance and delivery of the Warrant Shares,
will not, with or without the passage of time or giving of notice, result in any
such violation, or be in conflict with or constitute a default under the
Company’s Organizational Documents.

 

5.2   Authorization; Binding Obligations. All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement and the Loan Documents, the performance of all
obligations of the Company hereunder and thereunder and the authorization, sale,
issuance and delivery of the Securities, and the issuance and delivery of the
Warrant Shares upon exercise of the Warrant, has been taken. This Agreement and
the other Loan Documents have been duly executed and delivered by the Company
and constitute valid and binding obligations of the Company enforceable in
accordance with their respective terms except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies.

 

5.3   Reservation; Valid Issuance of Warrant Shares. The Warrant Shares have
been duly and validly reserved for issuance. When issued and paid for in
compliance with the provisions of this Agreement and the Warrant, the Warrant
Shares will be (i) validly issued, fully paid and nonassessable, (ii) issued in
compliance with applicable federal and state securities laws, and (iii) will be
free of any mortgage, pledge, lien, conditional sale agreement, security
agreement, encumbrance or other charge (collectively, “Liens”); provided,
however, that the Warrant Shares may be subject to restrictions on transfer
under state and/or federal securities laws.

 

6.     Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that the statements contained in this
Section 6 are true and correct.

 

6.1   Requisite Power and Authority. The Purchaser has all necessary power and
authority to execute and deliver this Agreement and the other Loan Documents and
to carry out their provisions. All action on Purchaser’s part required for the
execution and delivery of this Agreement and the other Loan Documents has been
taken. Upon its execution and delivery, this Agreement and the other Loan
Documents will be valid and binding obligations of Purchaser, enforceable in
accordance with their respective terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws of general
application affecting enforcement of creditors’ rights, and (b) as limited by
general principles of equity that restrict the availability of equitable
remedies.

 

6.2   Investment Representations.

 

(a)   The Purchaser has had an opportunity to review all documents filed by the
Company with the Securities and Exchange Commission (the “SEC”) pursuant to
Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as
amended, including without limitation (i) the Company’s Annual Report on Form
10-K for the year ended September 30, 2013 filed (ii) the Company’s Quarterly
Reports on Form 10-Q for the quarters ended December 31, 2013, March 31, 2014
and June 30, 2014; (iii) all Current Reports on Form 8-K filed by the Company
with the SEC since September 30, 2013; (all such documents are collectively
referred to hereinafter as the “Disclosure Documents”).

 



3

 

 

(b)   The Purchaser has been given access to full and complete information
regarding the Company and has utilized such access to the Purchaser’s
satisfaction for the purpose of obtaining information in addition to, or
verifying information included in, the Disclosure Documents. Particularly, the
Purchaser has been given reasonable opportunity to meet with and/or contact
Company representatives for the purpose of asking questions of, and receiving
answers from, such representatives concerning the terms and conditions of the
offering and to obtain any additional information, to the extent reasonably
available, necessary to verify the accuracy of information provided in the
Disclosure Documents.

 

(c)   The Purchaser is an “accredited investor” pursuant to Rule 501 of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”). The Purchaser has, either alone or with the assistance of a professional
advisor, sufficient knowledge and experience in financial and business matters
that the Purchaser believes himself, herself or itself capable of evaluating the
merits and risks of the prospective private placement to purchase the
Securities, and the suitability of an investment in the Company in light of the
Purchaser’s financial condition and investment needs, and legal, tax and
accounting matters. The Purchaser has relied upon the advice of the Purchaser’s
legal counsel and accountants or other legal and financial advisors with respect
to legal, tax and other considerations relating to the purchase of Securities
hereunder. The Purchaser is not relying upon the Company with respect to the
economic considerations involved to make an investment decision in the Company
and the purchase of the Securities

 

(d)   The Purchaser is acquiring the Securities for his or its own account, for
investment purposes only, and with no present intention of distributing any of
such Securities or any arrangement or understanding with any other persons
regarding the distribution of such Securities. The Purchaser will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire to take a pledge of) any of the
Securities except in compliance with the Securities Act and applicable state
securities laws. The Purchaser acknowledges that the offer and sale of the
Securities have not been registered under the Securities Act or the securities
laws of any state or other jurisdiction, and that the Securities are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act, and cannot be disposed of unless they are subsequently
registered under the Securities Act and any applicable state laws or an
exemption from such registration is available. The Purchaser understands and
agrees that the Securities and the Warrant Shares will bear a legend
substantially similar to the legend set forth below in addition to any other
legend that may be required by applicable law or by the Company’s organizational
documents, as the same may be amended from time to time, or by any agreement
between the Company and the Purchaser:

 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL SUCH SECURITIES
ARE REGISTERED UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY
TO THE COMPANY IS OBTAINED TO THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED.

 



4

 

 

(e)   The Purchaser, if other than an individual, was not organized for the
specific purpose of acquiring the Securities.

 

(f)   The Purchaser understands that its investment in the Securities involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment. The Purchaser has reviewed the disclosures set forth under the
caption “Risk Factors” in the Disclosure Documents.

 

(g)   The Purchaser is a limited liability company organized under the laws of
the State of Minnesota and received the subscription and decided to invest in
the Securities in such State.

 

7.     Miscellaneous.

 

7.1   Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the Laws of the State of Nevada, without giving effect to
principles of conflicts of law or choice of law that would cause the substantive
laws of any other jurisdiction to apply.

 

7.2   Amendment and Waiver. Any provision of this Agreement may be amended and
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively), only by the written consent
of the Company and the Purchaser. Any amendment or waiver effected in accordance
with this Section 7.2 shall be binding upon the Company and the Purchaser, and
their respective successors and assigns.

 

7.3   Entire Agreement. This Agreement and the Loan Documents constitute the
entire agreement among the parties relative to the specific subject matter
hereof and thereof.

 

7.4   Notices. All notices and other communications provided for herein shall be
dated and in writing and shall be deemed to have been duly given (i) on the date
of delivery, if delivered by facsimile, receipt confirmed, (ii) on the following
business day, if delivered by a reputable nationwide overnight courier service
guaranteeing next business day delivery; provided that, notices and other
communications sent from or delivered outside of the United States of America
shall be sent by a reputable international express courier service and shall be
deemed to have been duly given upon delivery to the recipient, and (iii) two
business days after being sent by certified or registered mail, return receipt
requested, postage prepaid; provided that, notices and other communications sent
from or delivered outside of the United States of America by certified or
registered mail, return receipt requested, postage prepaid shall be deemed to
have been duly given upon delivery to the recipient, in each case, to the party
to whom it is directed at the following address (or at such other address as any
party hereto shall hereafter specify by notice in writing to the other parties
hereto):

 



5

 

 

If to the Company, to it at the following address:

 

El Capitan Precious Metals, Inc.

8390 Via de Ventura, Suite F-110, #215

Scottsdale, Arizona 85258

Attention: Chief Financial Officer

Facsimile: (928) 515-1943

 

with a copy (which shall not constitute notice) to:

 

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

90 South 7th Street

Minneapolis, Minnesota 55402

Attention: William M. Mower

Facsimile: (612) 642-8358

 

If to the Purchaser, to it at the following address:

 

Connelly Land LLC

155 50th Street S.E

Benson, Minnesota 56215

Attention: Jason Connelly

Email: SVDPROJECT1@gmail.com

 

7.5   Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

7.6   Broker’s Fees. Each party represents and warrants that no agent, broker,
investment banker, person or firm acting on behalf of or under the authority of
such party is or will be entitled to any broker’s or finder’s fee or any other
commission directly or indirectly in connection with the transactions
contemplated herein.

 

7.7   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement may be made by means of a facsimile machine or as an attachment
in “pdf” or similar format to an electronic mail message.

 

7.8   Successors and Assigns. The provisions hereof shall inure to the benefit
of, and be binding upon, the successors and assigns of the parties hereto.

 

7.9   Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Note and Warrant
Purchase Agreement as of the date set forth in the first paragraph hereof.

 

  EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ John F. Stapleton  
Name: John F. Stapleton   Title: Chief Financial Officer

 



  CONNELLY LAND LLC             By:   /s/ Jason Connelly   Name: Jason Connelly
  Title: President

 

 

[Note and Warrant Purchase Agreement]

 



7

 

 

Exhibit A

 

FORM OF

8% SECURED PROMISSORY NOTE

 



$500,000.00   Scottsdale, Arizona     October 17, 2014 (the “Issue Date”)

 

 

FOR VALUE RECEIVED, El Capitan Precious Metals, Inc., a Nevada corporation (the
“Maker”) promises to pay to Connelly Land LLC, a Minnesota limited liability
company (the “Payee”), the principal sum of Five Hundred Thousand Dollars
($500,000.00), together with any and all other sums which may be owing to Payee
by Maker pursuant to this Promissory Note (this “Note”). This Note is being
delivered by Maker pursuant to the terms and conditions of that certain Note and
Warrant Purchase Agreement (the “Purchase Agreement”), dated as of the Issue
Date, entered into by and between Maker and Payee. This Note is the “Note” as
defined in the Purchase Agreement and is secured pursuant to a Security
Agreement (as defined in the Purchase Agreement), dated as of the Issue Date,
entered into by and between Maker and Payee. Two Hundred Fifty Thousand Dollars
($250,000.00) of the principal amount of this Note was advanced to Maker on
September 8, 2014 (the “Advance Date”), with remaining Two Hundred Fifty
Thousand Dollars ($250,000.00) being remitted to Maker on the Issue Date.

 

1.       Payment Terms. Interest shall accrue (i) on Two Hundred Fifty Thousand
Dollars ($250,000.00) of the outstanding principal amount of this Note from the
Advance Date, and (ii) on Two Hundred Fifty Thousand Dollars ($250,000.00) of
the outstanding principal amount of this Note from the Issue Date, in each case
at a rate of eight percent (8%) per annum. Accrued and unpaid interest shall be
due and payable quarterly, commencing on the three (3) month anniversary of the
Issue Date and continuing on each three (3) month anniversary thereof. Except as
otherwise provided herein, the entire outstanding principal amount of this Note
and all accrued and unpaid interest thereon (if not sooner paid) will be due and
payable in full on the nine (9) month anniversary of the Issue Date (the
“Maturity Date”). Payments which are due on a day which is not a Business Day
(as hereinafter defined) shall be made on the immediately following Business Day
without increase in amount for such later payment. For purposes of this Note,
“Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in Scottsdale, Arizona are
generally closed for business. All payments under this Note shall be applied
first to interest and then to principal.

 

2.       Prepayment. Maker shall have the right to prepay all or part of the
principal, accrued and unpaid interest or other amounts payable hereunder, at
any time and from time to time. A partial prepayment shall not otherwise change
the Maturity Date herein.

 

3.       Events of Default. The occurrence of any one or more of the following
events (whether such occurrence shall be voluntary or involuntary or occur or be
effected by operation of law or otherwise) shall constitute an “Event of
Default” under this Note:

 







1

 

 

(a)   Maker shall fail to pay, within five (5) Business Days of when due, any
principal, interest or other amount payable under this Note; or

 

(b)   Maker shall file a petition in bankruptcy or for reorganization or for an
arrangement pursuant to any present or future state or federal bankruptcy act or
under any similar federal or state law, or shall be adjudicated a bankrupt or
insolvent, or shall make a general assignment for the benefit of his creditors,
or shall be unable to pay its debts generally as they become due; or if a
petition or answer proposing the adjudication of Maker as bankrupt under any
present or future state or federal bankruptcy act or any similar federal or
state law shall be filed in any court and such petition or answer shall not be
discharged or denied within sixty (60) days after the filing thereof; or if a
receiver, trustee or liquidator of Maker shall be appointed in any proceeding
brought against Maker and shall not be discharged within sixty (60) days of such
appointment; or if Maker shall consent to or acquiesce in such appointment; or
if any property of Maker shall be levied upon or attached in any proceeding.

 

Maker shall notify Payee in writing of the occurrence of any Event of Default
under Section 3(b). Upon the occurrence of an Event of Default, and in addition
to any rights and remedies available to Payee under applicable law: (a) Payee
shall have the right, at Payee’s option and without demand or notice, to declare
all or any part of this Note immediately due and payable and such amounts shall
then be due and payable without further demand, presentment or notice of any
kind, all of which are hereby waived by Maker; provided, however, that upon the
occurrence of an Event of Default described in Section 3(b) this Note shall
automatically become due and payable immediately without demand of any kind; and
(b) Maker agrees to be liable for and to pay all costs and expenses of Payee,
including reasonable attorneys’ fees, in the collection of any of this Note or
the enforcement of any of the Payee’s rights.

 

4.       Modifications. This Note cannot be amended or changed except in writing
signed by Maker and Payee, and no waiver of any term or condition of this Note
shall be effective except by a writing duly executed by Payee.

 

5.       Binding Nature. Except as otherwise provided herein, this Note shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, legatees, beneficiaries, personal representatives and other
legal representatives, successors and assigns.

 

6.       Invalidity Of Any Part. If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provision or part thereof had never been
contained herein, but only to the extent of its invalidity, illegality or
unenforceability.

 

7.       Choice Of Law; Consent To Venue And Jurisdiction. This Note shall be
governed, construed and interpreted in accordance with the Laws of the State of
Nevada, without giving effect to principles of conflicts of law or choice of law
that would cause the substantive laws of any other jurisdiction to apply.

 







2

 

 

 

8.       Assignment. Neither Maker nor Payee may assign any of its rights or
obligations under this Note without the prior written consent of the
non-assigning party.

 

9.       Notices. Notice of dispute, breach or otherwise of a legal nature will
be (a) personally delivered or (b) mailed by national traceable overnight
courier or United States registered or certified mail, postage prepaid, return
receipt requested. All other notices will be (i) personally delivered, (ii)
mailed by national traceable overnight courier or United States registered or
certified mail, postage prepaid, return receipt requested; or (iii) sent by
confirmed facsimile or electronic mail.

 



If to Maker:   El Capitan Precious Metals, Inc.     8390 Via de Ventura, Suite
F-110, #215     Scottsdale, Arizona 85258     Attention: Chief Financial Officer
    Facsimile: (928) 515-1943       If to Payee:   Connelly Land LLC     155
50th Street S.E     Benson, Minnesota 56216     Attention: Jason Connelly    
Email:SVDPROJECT1@gmail.com

 

10.     No Waiver. No delay or omission on the part of Payee in exercising any
right hereunder shall operate as a waiver of such right or of any other remedy
under this Note. A waiver on any one occasion shall not be construed as a waiver
of any such right or remedy on a future occasion.

 

11.     Waiver of Presentment. Maker hereby waives presentment for payment,
protest and demand, notice of protest, demand, dishonor and nonpayment of this
Note; and hereby further consents that Payee may extend the time of payment or
otherwise modify the terms of payment of any part or the whole of the debt
evidenced by this Note, and such consent shall not alter nor diminish the
liability of any person liable or to become liable for the indebtedness
evidenced hereby or any portion of such indebtedness; and hereby further
consents that no act, omission or thing, except full payment of this Note, which
but for this provision could act as a release or impairment of their liability,
shall in any way release, impair or effect the liability of any of them.

 

12.     Entire Agreement. This Note constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof.

 

 

 

Signature Page Follows

 





3

 

 

IN WITNESS WHEREOF, Maker has executed this Note as of October 17, 2014.



 



  MAKER:       EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ John F.
Stapleton   Name: John F. Stapleton   Title: Chief Financial Officer

 

 







A-4

 

 

Exhibit B

FORM OF

COMMON STOCK PURCHASE WARRANT

 

The Warrant and the securities issuable upon exercise of this Warrant (the
“Securities”) have not been registered under the Securities Act of 1933 (the
“Securities Act”) or under any state securities or Blue Sky laws (“Blue Sky
Laws”). No transfer, sale, assignment, pledge, hypothecation or other
disposition of this Warrant or the Securities or any interest therein may be
made except (a) pursuant to an effective registration statement under the
Securities Act and any applicable Blue Sky Laws or (b) if the Company has been
furnished with both an opinion of counsel for the holder, which opinion and
counsel shall be reasonably satisfactory to the Company, to the effect that no
registration is required because of the availability of an exemption from
registration under the Securities Act and applicable Blue Sky Laws, and
assurances that the transfer, sale, assignment, pledge, hypothecation or other
disposition will be made only in compliance with the conditions of any such
registration or exemption.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK OF

EL CAPITAN PRECIOUS METALS, INC.

 

October 17, 2014

 





Warrant No. 2014-1   735,294 Shares

 

 

This certifies that, for value received, Connelly Land LLC, a Minnesota limited
liability company, or its successors or assigns (“Holder”), is entitled to
purchase from El Capitan Precious Metals, Inc., a Nevada corporation (the
“Company”) Seven Hundred Thirty-five Thousand Two Hundred Ninety-four (735-294)
fully paid and nonassessable shares (the “Shares”) of the Company’s common stock
(the “Common Stock”) at an exercise price of $0.17 per Share (the “Exercise
Price”), subject to adjustment as herein provided. This Warrant has been issued
to the Holder by the Company pursuant to that certain Note and Warrant Purchase
Agreement dated even with the date hereof (the “Purchase Agreement”). This
Warrant may be exercised by Holder at any time after the date hereof; provided,
however, that Holder shall in no event have the right to exercise this Warrant
or any portion hereof later than October 17, 2017.

 

This Warrant is subject to the following provisions, terms and conditions:

 

1.      Exercise of Warrant. The rights represented by this Warrant may be
exercised by the Holder, in whole or in part (but not as to a fractional share
of Common Stock), by the surrender of this Warrant (properly endorsed, if
required, at the Company’s headquarters office in Scottsdale, Arizona, or such
other office or agency of the Company as the Company may designate by notice in
writing to the Holder at the address of such Holder appearing on the books of
the Company (or at any time within the period above named), and upon payment to
it by certified check, bank draft or cash of the purchase price for such Shares.
The Company agrees that the Shares so purchased shall have and are deemed to be
issued to the Holder as the record owner of such Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment received for such Shares as aforesaid. Certificates for the Shares of
Common Stock so purchased shall be delivered to the Holder within a reasonable
time, not exceeding ten (10) business days, after the rights represented by this
Warrant shall have been so exercised, and, unless this Warrant has expired, a
new Warrant representing the number of Shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be delivered to the
Holder within such time. The Company may require that any such new Warrant or
any certificate for Shares purchased upon the exercise hereof bear a legend
substantially similar to that which is contained on the face of this Warrant.

 







1

 

 

 

2.      Transferability of this Warrant. This Warrant is issued upon the
following terms, to which Holder consents and agrees:

 

(a)    Until this Warrant is transferred on the books of the Company, the
Company will treat the Holder of this Warrant registered as such on the books of
the Company as the absolute owner hereof for all purposes without being affected
by any notice to the contrary.

 

(b)    This Warrant may not be exercised, and this Warrant and the Shares
underlying this Warrant shall not be transferable, except in compliance with all
applicable state and federal securities laws, regulations and orders, and with
all other applicable laws, regulations and orders.

 

(c)    Prior to making any disposition of this Warrant or of any of the Shares
underlying this Warrant, the Holder will give written notice to the Company
describing the manner of any such proposed disposition. The Warrant may not be
transferred, and the Shares may not be transferred, without the Holder obtaining
an opinion of counsel satisfactory in form and substance to the Company’s
counsel stating that the proposed transaction will not result in a prohibited
transaction under the Securities Act of 1933, as amended (“Securities Act”), and
applicable Blue Sky Laws. By accepting this Warrant, the Holder agrees to act in
accordance with any conditions reasonably imposed on such transfer by such
opinion of counsel.

 

(d)    Neither this issuance of this Warrant nor the issuance of the Shares
underlying this Warrant has been registered under the Securities Act.

 

3.      Certain Covenants of the Company. The Company covenants and agrees that
all Shares which may be issued upon the exercise of the rights represented by
this Warrant, upon issuance and full payment for the Shares so purchased, will
be duly authorized and issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof, except those that
may be created by or imposed upon the Holder or its property. The Company
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized and reserved a sufficient number of shares of its Common Stock to
provide for the exercise of the rights represented by this Warrant.

 







2

 

 

4.      Adjustment of Exercise Price and Number of Shares. The Exercise Price
and number of Shares are subject to the following adjustments:

 

(a)    Adjustment of Exercise Price for Stock Dividend, Stock Split or Stock
Combination. In the event that (i) any dividends on any class of stock of the
Company payable in Common Stock or securities convertible into or exercisable
for Common Stock (“Common Stock Equivalents”) shall be paid by the Company, (ii)
the Company shall subdivide its then outstanding shares of Common Stock into a
greater number of shares, or (iii) the Company shall combine its outstanding
shares of Common Stock, by reclassification or otherwise, then, in any such
event, the Exercise Price in effect immediately prior to such event shall (until
adjusted again pursuant hereto) be adjusted immediately after such event to a
price (calculated to the nearest full cent) determined by dividing (a) the
number of shares of Common Stock outstanding immediately prior to such event,
multiplied by the then existing Exercise Price, by (b) the total number of
shares of Common Stock outstanding immediately after such event, and the
resulting quotient shall be the adjusted Exercise Price per share. No adjustment
of the Exercise Price shall be made if the amount of such adjustment shall be
less than $.01 per share, but in such case any adjustment that would otherwise
be required then to be made shall be carried forward and shall be made at the
time and together with the next subsequent adjustment which, together with any
adjustment or adjustments so carried forward, shall amount to not less than $.01
per share.

 

(b)    Adjustment of Number of Shares Purchasable on Exercise of Warrants. Upon
each adjustment of the Exercise Price pursuant to this Section, the Holder shall
thereafter (until another such adjustment) be entitled to purchase at the
adjusted Exercise Price the number of shares, calculated to the nearest full
share, obtained by multiplying the number of shares specified in such Warrant
(as adjusted as a result of all adjustments in the Exercise Price in effect
prior to such adjustment) by the Exercise Price in effect prior to such
adjustment and dividing the product so obtained by the adjusted Exercise Price.

 

(c)    Notice as to Adjustment. Upon any adjustment of the Exercise Price and
any increase or decrease in the number of shares of Common Stock purchasable
upon the exercise of the Warrant, then, and in each such case, the Company
within thirty (30) days thereafter shall give written notice thereof, by first
class mail, postage prepaid, addressed to each Holder as shown on the books of
the Company, which notice shall state the adjusted Exercise Price and the
increased or decreased number of shares purchasable upon the exercise of the
Warrants, and shall set forth in reasonable detail the method of calculation and
the facts upon which such calculation is based.

 

(d)    Effect of Reorganization, Reclassification, Merger, etc. If at any time
while this Warrant is outstanding there should be any capital reorganization of
the capital stock of the Company (other than the issuance of any shares of
Common Stock in subdivision of outstanding shares of Common Stock by
reclassification or otherwise and other than a combination of shares provided
for in Section 4(a) hereof), or any consolidation or merger of the Company with
another corporation, or any sale, conveyance, lease or other transfer by the
Company of all or substantially all of its property to any other corporation,
which is effected in such a manner that the holders of Common Stock shall be
entitled to receive cash, stock, securities, or assets with respect to or in
exchange for Common Stock, then, as a part of such transaction, lawful provision
shall be made so that Holder shall have the right thereafter to receive, upon
the exercise hereof, the number of shares of stock or other securities or
property of the Company, or of the successor corporation resulting from such
consolidation or merger, or of the corporation to which the property of the
Company has been sold, conveyed, leased or otherwise transferred, as the case
may be, which Holder would have been entitled to receive upon such capital
reorganization, reclassification of capital stock, consolidation, merger, sale,
conveyance, lease or other transfer, if such Warrant had been exercised
immediately prior to such capital reorganization, reclassification of capital
stock, consolidation, merger, sale, conveyance, lease or other transfer. In any
such case, appropriate adjustments (as determined by the Board of Directors of
the Company) shall be made in the application of the provisions set forth in
this Warrant (including the adjustment of the Exercise Price and the number of
Shares issuable upon the exercise of the Warrants) to the end that the
provisions set forth herein shall thereafter be applicable, as near as
reasonably may be, in relation to any shares or other property thereafter
deliverable upon the exercise of this Warrant as if this Warrant had been
exercised immediately prior to such capital reorganization, reclassification of
capital stock, such consolidation, merger, sale, conveyance, lease or other
transfer and Holder had carried out the terms of the exchange as provided for by
such capital reorganization, consolidation or merger. The Company shall not
effect any such capital reorganization, consolidation, merger or transfer
unless, upon or prior to the consummation thereof, the successor corporation or
the corporation to which the property of the Company has been sold, conveyed,
leased or otherwise transferred shall assume by written instrument the
obligation to deliver to Holder such shares of stock, securities, cash or
property as in accordance with the foregoing provisions Holder shall be entitled
to purchase.

 









B-3

 

 

5.      No Rights as Stockholders. This Warrant shall not entitle the Holder as
such to any voting rights or other rights as a shareholder of the Company.

 

6.      Governing Law. This Warrant shall be governed, construed and interpreted
in accordance with the Laws of the State of Nevada, without giving effect to
principles of conflicts of law or choice of law that would cause the substantive
laws of any other jurisdiction to apply.

 

7.       Amendments and Waivers. The provisions of this Warrant may not be
amended, modified or supplemented, and waiver or consents to departures from the
provisions hereof may not be given, unless the Company agrees in writing and has
obtained the written consent of the Holder.

 

8.       Notices. All notices or communications hereunder, except as herein
otherwise specifically provided, shall be in writing and if sent to the Holder
shall be mailed, delivered, or telefaxed and confirmed to the Holder at his or
her address set forth on the records of the Company; or if sent to the Company
shall be mailed, delivered, or telefaxed and confirmed to El Capitan Precious
Metals, Inc., 8390 Via de Ventura, Suite F-110, #215, Scottsdale, Arizona 85258,
Attention: Chief Financial Officer, or to such other address as the Company or
the Holder shall notify the other as provided in this Section.

 

 

[The remainder of this page is intentionally left blank.]

 







4

 

 

 

IN WITNESS WHEREOF, El Capitan Precious Metals, Inc. has caused this Warrant to
be signed by its duly authorized officer in the date set forth above.

 



  EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ John F. Stapleton  
Name: John F. Stapleton   Title: Chief Financial Officer

 











B-5

 

 

SUBSCRIPTION FORM

 

To be signed only upon exercise of Warrant.

 

The undersigned, the holder of the within Warrant, hereby irrevocably elects to
exercise the purchase right represented by such Warrant for, and to purchase
thereunder, ____________________ of the shares of Common Stock of El Capitan
Precious Metals, Inc. (the “Shares”) to which such Warrant relates and herewith
makes payment of $_____________ therefor in cash, certified check or bank draft
and requests that a certificate evidencing the Shares be delivered to,
_____________________________, the address for whom is set forth below the
signature of the undersigned:

 

Dated: ____________________

 





  ________________________________________   (Signature)          
________________________________________  
________________________________________   (Address)    

  

 

 

˜ ˜ ˜

 

 

ASSIGNMENT FORM

 

To be signed only upon authorized transfer of Warrant.

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers unto
________________________________ the right to purchase shares of Common Stock of
El Capitan Precious Metals, Inc. to which the within Warrant relates and
appoints ____________________ attorney, to transfer said right on the books of
_________________ with full power of substitution in the premises.

 

Dated: ____________________

 



  ________________________________________   (Signature)          
________________________________________  
________________________________________   (Address)    

  







B-6

 

 

EXHIBIT C

FORM OF

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is made as of October 17, 2014, by El
Capitan Precious Metals, Inc., a Nevada corporation (“Debtor”) in favor of
Connelly Land LLC, a Minnesota limited liability company (“Secured Party”).

 

To secure the payment and performance of each and all of the Debtor’s debts,
liabilities, obligations, covenants, warranties, and duties to the Lender under
(a) that certain Note and Warrant Purchase Agreement between the Debtor and the
Secured Party of even date herewith, as the same may be amended from time to
time (the “Purchase Agreement”) and (b) that certain 8% Secured Promissory Note
of Debtor of even date herewith in the aggregate principal amount of $500,000.00
in favor of Secured Party, as the same may be amended from time to time (the
“Note”), whether liquidated or unliquidated, whether absolute or contingent, and
including principal, interest, fees, expenses and charges relating to any of the
foregoing (the “Secured Obligations”), Debtor hereby agrees as follows:

 

1.       Security Interest and Collateral.  Debtor hereby grants to Secured
Party a security interest (the “Security Interest”) in the following property
(collectively referred to as the “Collateral”):

 

All right title and interest of Debtor in and to the net proceeds received by
Debtor from its sale of tailings separated from iron ore recovered by Debtor at
the property located near Capitan, New Mexico in which El Capitan, Ltd., an
Arizona corporation wholly-owned by Debtor, holds an interest, together with all
substitutions and replacements for and products and proceeds of any of the
foregoing property.

 

2.       Representations, Warranties and Covenants.  Debtor hereby represents
and warrants to, and covenants and agrees with, Secured Party as follows:

 

(a)    The principal executive office of Debtor is located at the address set
forth below, and Debtor keeps and will keep all of its books and records related
to the Collateral at such address:

 

  Address for Debtor:   8390 Via de Ventura, Suite F-110, #215       Scottsdale,
Arizona 85258

 

(b)    Debtor has (or will have at the time Debtor acquires rights in Collateral
hereafter acquired or arising) and will maintain absolute title to each item of
Collateral free and clear of all security interests, liens and encumbrances,
except the Security Interest and other liens expressly consented to by Secured
Party (the foregoing items are collectively referred to herein as the “Permitted
Interests”), and will defend the Collateral against all claims or demands of all
persons other than Secured Party and those holding Permitted Interests. Debtor
will not sell, assign or otherwise dispose of the Collateral or any interest
therein.

 







C-1

 

 

(c)    To the knowledge of Debtor, all rights to payment and all instruments,
documents, chattel papers and other agreements constituting or evidencing
Collateral are (or will be when arising or issued) the valid, genuine and
legally enforceable obligation, subject to no defense, set-off or counterclaim
(other than those arising in the ordinary course of business) of each account
debtor or other obligor named therein or in Debtor’s records pertaining thereto
as being obligated to pay such obligation. Debtor will not agree to modify,
amend or cancel any such obligation (other than those arising in the ordinary
course of business) without Secured Party’s prior written consent, nor will
Debtor subordinate any such right to payment to claims of other creditors of
such account debtor or other obligor.

 

(d)    Debtor will (i) other than taxes and other governmental charges contested
in good faith and by appropriate proceedings, promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest;
(ii) keep all Collateral free and clear of all security interests, liens and
encumbrances except the Permitted Interests; (iii) keep accurate and complete
records pertaining to the Collateral and Debtor’s business and financial
condition; (iv) promptly notify Secured Party of any material loss or damage to
any Collateral in excess of $50,000 or of any material adverse change, known to
Debtor, in the prospect of payment of any sums due on or under any instrument,
chattel paper or account constituting Collateral in excess of $50,000;
(v) execute, deliver or endorse any and all instruments, documents, assignments,
security agreements and other agreements and writings which Secured Party may at
any time reasonably request in order to secure, protect, perfect or enforce the
Security Interest and Secured Party’s rights under this Agreement; and (vi) not
use or keep any Collateral, or permit it to be used or kept, for any unlawful
purpose or in violation of any federal, state or local law, statute or
ordinance.

 

(e)    If Debtor at any time fails to perform or observe any agreement contained
in paragraph (d) above, and such failure shall continue for a period of
5 calendar days after Secured Party gives Debtor written notice thereof, Secured
Party may (but need not) (i) perform or observe such agreement on behalf of
Debtor (or, at Secured Party’s option, in Secured Party’s own name), and (ii)
take any and all other actions which Secured Party may reasonably deem necessary
to cure or correct such failure (including without limitation the payment of
taxes, the satisfaction of security interests, liens or encumbrances (other than
Permitted Interests), the performance of obligations under contracts or
agreements with account debtors or other obligors, the procurement and
maintenance of insurance, the execution of financing statements, the endorsement
of instruments, and the procurement of repairs, transportation or insurance).

 

3.       Remedies.  Upon the occurrence of a breach or default under the
Purchase Agreement or an Event of Default under the Note, Secured Party may
exercise any one or more of the following rights or remedies if any of the
Secured Obligations are not paid when due: (i) exercise and enforce any or all
rights and remedies available after default to a secured party under the Nevada
Uniform Commercial Code, including but not limited to the right to take
possession of any Collateral and the right to sell, lease or otherwise dispose
of or use any or all of the Collateral; (ii) examine or inspect any Collateral,
wherever located, and examine, inspect and copy Debtor’s books and records
pertaining to the Collateral and its business and financial condition; (iii)
send requests to account debtors or other obligors for verification of amounts
owed to Debtor; (iv) require Debtor to assemble the Collateral and make it
available to Secured Party at a place to be designated by Secured Party which is
reasonably convenient to both parties; and (v) exercise or enforce any or all
other rights or remedies available to Secured Party by law or agreement against
the Collateral, against Debtor or against any other person or property. If
notice to Debtor of any intended disposition of Collateral or any other intended
action is required by law in a particular instance, such notice shall be deemed
commercially reasonable if given in writing (in the manner specified in
Section 4 hereof) at least ten calendar days prior to the date of intended
disposition or other action.

 







C-2

 

 

4.       General Provisions.

 

(a)    This Agreement does not contemplate a sale of accounts or chattel paper,
and, as provided by law, Debtor is entitled to any surplus and shall remain
liable for any deficiency.

 

(b)    This Agreement can be waived, modified, amended, terminated or
discharged, and the Security Interest can be released, only explicitly in a
writing signed by Secured Party. A waiver signed by Secured Party shall be
effective only in the specific instance and for the specific purpose given. Mere
delay or failure to act shall not preclude the exercise or enforcement of any of
Secured Party’s rights or remedies.

 

(c)    All rights and remedies of Secured Party shall be cumulative and may be
exercised singularly or concurrently, at Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other.

 

(d)    All notices to be given to Debtor shall be deemed sufficiently given at
the time of receipt after deposit in the United States mails, registered or
certified, postage prepaid, or when personally delivered to Debtor at its
address set forth in Section 2(a) above or such other address as Debtor may
inform Secured Party in writing.

 

(e)    Secured Party shall preserve any rights that Debtor may have against any
other party, shall realize on the Collateral the highest value reasonably
possible, and shall apply any cash proceeds of Collateral towards satisfaction
of the Secured Obligations. With respect to Collateral in the possession or
control of Secured Party, as a standard for determining commercial
reasonableness Secured Party need not liquidate, collect, sell or otherwise
dispose of any of the Collateral that Secured Party believes, in good faith,
would not be commercially reasonable, would subject Secured Party to third-party
claims or liability, that other potential purchasers could be attracted or a
better price could be obtained if Secured Party held such Collateral for up to
one year.

 

(f)     This Agreement shall be binding upon and inure to the benefit of Debtor
and Secured Party and their respective heirs, representatives, successors and
assigns and shall take effect when signed by Debtor and accepted by Secured
Party. Secured Party may execute this Agreement if appropriate for the purpose
of filing, but the failure of Secured Party to execute this Agreement shall not
affect or impair the validity or effectiveness of this Agreement.

 







C-3

 

 

(g)    Except to the extent otherwise required by law, this Agreement shall be
governed by the laws of the State of Nevada without regard to its
conflicts-of-law principles and, unless the context otherwise requires, all
terms used herein which are defined in Articles 1 and 9 of the Uniform
Commercial Code, as in effect in said state shall have the meanings therein
stated and all capitalized terms used herein which are defined in the Purchase
Agreement shall have the meanings stated therein. THE UNDERSIGNED HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN
MARICOPA COUNTY, ARIZONA, AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS
WITH REGARD TO ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATED TO THIS
AGREEMENT, THE PURCHASE AGREEMENT, THE NOTE OR ANY TRANSACTIONS ARISING
THEREFROM, OR ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING.

 

(h)    If any provision or application of this Agreement is held unlawful or
unenforceable in any respect, such illegality or unenforceability shall not
affect other provisions or applications which can be given effect, and this
Agreement shall be construed as if the unlawful or unenforceable provision or
application had never been contained herein or prescribed hereby. All
representations and warranties contained in this Agreement shall survive the
execution, delivery and performance of this Agreement and the creation and
payment of the Secured Obligations.

 

[Signature Page Follows]

 







C-4

 

 

 

In Witness Whereof, Debtor has executed and delivered to Secured Party this
Security Agreement as of the date first above written.

 



  EL CAPITAN PRECIOUS METALS, INC.             By:   /s/ John F. Stapleton  
Name: John F. Stapleton   Title: Chief Financial Officer

 



  CONNELLY LAND LLC             By:   /s/ Jason Connelly   Name: Jason Connelly
  Title: President

  







C-5

 

 

